Case 1:11-cv-10230-MLW Document 589 Filed 12/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
Similarly situated,

Plaintiff,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ORDER

WOLF, D.J.

)
)
)
)
)
)
)
)
)

ee ee ee ee ee ee ee

ee ee Oe ee 8

C.A. No. 11-10230-MLW

C.A. No. 11-12049-MLW

C.A. No. 12-11698-MLW

December 26,

2019
Case 1:11-cv-10230-MLW Document 589 Filed 12/26/19 Page 2 of 2

On December 26, 2019, the court approved reasonable requests
for fees and expenses of the Master and his counsel for April,
June, July, August, and November 2019.1 The total amount approved
exceeds the amount being held by the United States District Court
to compensate the Master and those he employs.

Therefore, it is hereby ORDERED that Labaton Sucharow LLP
shall, pursuant to paragraphs 13 and 14 of the March 8, 2019 Order
(Docket No. 173), pay to the Clerk of the United States District
Court for the District of Massachusetts an additional $50,000, by

January 6, 2020.

 

UNITED STATES DISTRICT JUWGE

 

1 The Master did not submit bills for fees or expenses for
September or October 2019.
